Citation Nr: 1726996	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-10 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), panic disorder, dissociative disorder, depression, anxiety, and bipolar disorder.

2. Entitlement to service connection for a pulmonary/respiratory disability, to include chronic obstructive pulmonary disease (COPD), asthma, and obstructive sleep apnea.

3. Entitlement to service connection for a right hip, knee, and foot disability, to include nerve problems as secondary to service-connected degenerative arthrosis of the lumbar spine.

4. Entitlement to a compensable disability rating for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1985 to January 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In February 2017, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the record.  Following the hearing, the record was held open for 30 days for the submission of additional evidence for which the Veteran waived Agency of Original Jurisdiction (AOJ) review.  Additional evidence was received later that month.

The issues of service connection for an acquired psychiatric disorder; a pulmonary/respiratory disability; and a right hip, knee, and foot disability; and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's service-connected bilateral hearing loss has been manifested by hearing acuity of level I in the right ear and I in the left ear.


CONCLUSION OF LAW

The criteria for a compensable disability rating for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (a).

The notice requirements have been met with regard to the claim for a compensable rating for bilateral hearing loss.  An April 2011 letter notified the Veteran of the information needed to substantiate and complete his claim for an increased disability rating, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  The Veteran was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued this notification letter prior to the adjudication of this issue, the notice was timely.  The VCAA requires notice of the type of evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment for increased rating claims.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letter complied with these notice requirements.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, private medical records, and Social Security Administration (SSA) records have been secured.  The Veteran has not identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing to fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, during the February 2017 Travel Board hearing, the undersigned identified the issues on appeal.  Neither the Veteran's representative nor the Veteran have suggested any deficiency in the conduct of the hearing.  

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned specific diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged" ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.

Disability evaluations for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Ratings for hearing loss are determined by considering the puretone threshold average and speech discrimination percentage scores.  38 C.F.R. § 4.85(b), Table VI.  The Ratings Schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state-licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average, which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  If impaired hearing is service-connected in only one ear, the percentage evaluation in Table VII is found by assigning the non-service-connected ear a Roman Numeral designation of I.  38 C.F.R. § 4.85(f).

Where there is an exceptional pattern of hearing impairment (defined in 38 C.F.R. § 4.86) the Levels of hearing acuity may be determined based on puretone thresholds alone (under Table VIA).

May 2010 VA medical records show an audiology consultation with pure tone results evidencing normal through 2,000 Hertz sloping to profound sensorineural hearing loss for the right ear, and normal to mild through 2,000 Hertz sloping to severe sensorineural hearing loss for the left ear.  Word recognition ability was poor bilaterally.  The audiologist stated the results were consistent with past results, and there was not a significant change in hearing sensitivity evidenced for either ear.

The Veteran underwent a VA audiological examination in August 2010.  At that time, the examiner noted that hearing thresholds could not be documented due to unreliable responses.  The examiner stated that pure tone results were obtained with poor reliability and were significantly worse than expected based on speech recognition tests and previous evaluations.  She reported word recognition could not be reliably assessed, nor could the degree of hearing.  The examiner stated the findings were not valid and not suitable for adjudication purposes.

The Veteran underwent a new VA audiological examination in February 2016.  He reported difficulty understanding conversational speech and trouble localizing sound.  He noted he did not use his hearing aids often, as they "pick[ed] up too much sound."  Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 100 percent in the right ear and 92 percent in the left ear.  At that time, the examiner noted the puretone test results were not valid for rating purposes, as they were significantly elevated when compared to speech recognition test results.  The examiner stated the degree of hearing could not be reliably determined due to inconsistent results, and the findings were not valid and not suitable for adjudication purposes.

The Veteran underwent a new VA audiological examination in June 2016.  At that time, the Veteran reported difficulty understanding conversation and localizing sound.  The examination revealed audiometry results as follows:

HERTZ
1,000
2,000
3,000
4,000
RIGHT
20
20
85
90
LEFT
20
30
60
70

Speech recognition testing using the Maryland CNC test revealed speech recognition ability of 92 percent in the right ear and 96 percent in the left ear.  The Board notes the results provided result in a 0 percent evaluation considering the Roman Numeral designation of I in the right ear and I in the left ear.  There is not an exceptional pattern of hearing loss.

Based on the foregoing, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss more nearly approximates a compensable rating at any point during the appellate period.  For rating purposes, the bilateral hearing loss warrants a Roman Numeral designation of I in the right ear and I in the left ear, and this results in a non-compensable rating.

There is no other medical evidence that provides a basis for rating the Veteran's bilateral ear hearing loss.  While the Veteran underwent several VA audiological examinations, two of them were found to be invalid and not suitable for adjudication purposes.  There is, therefore, no medical evidence to support a higher rating.  For those reasons, the Board finds that the Veteran's claim for a compensable disability rating for bilateral hearing loss is not warranted.  The Board also finds that staged ratings are not appropriate.  Gilbert, 1 Vet. App. 49; 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).  Should the Veteran's disability picture change in the future, he may be assigned a higher rating.  See 38 C.F.R. § 4.1.


ORDER

A compensable disability rating for bilateral hearing loss is denied.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the remaining issues on appeal.

The Veteran contends he has a right-sided disability affecting his right hip, knee, and foot, to include nerve problems, that are secondary to his service-connected back disability and related falls.  He also testified that his pulmonary/respiratory disability is due to regular exposure to diesel fuel during service.  Etiological opinions have not been obtained with respect to these claims, therefore they should be obtained on remand.

The Veteran further testified that his acquired psychiatric disorder was aggravated by his pulmonary/respiratory problems.  Therefore, the Board finds that the Veteran's claim for an acquired psychiatric disorder, as well as for TDIU, are inextricably intertwined with the claims for service connection.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Consideration of the claims for an acquired psychiatric disorder and TDIU must be deferred pending the resolution (development and readjudication) of the claims for service connection for a pulmonary/respiratory disability and a right hip, knee, and foot disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the acquired psychiatric disorder; pulmonary/respiratory disability; and right hip, knee, and foot disability on appeal; this specifically includes treatment records from the VA Medical Center in Birmingham, Alabama from April 2016 to the present.

2. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's current pulmonary/respiratory disabilities, to include COPD, asthma, and obstructive sleep apnea.  The examiner should identify all pulmonary/respiratory disabilities.  Based on the record, the examiner should provide a response to the following for each of the identified pulmonary/respiratory disabilities:

Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran has a pulmonary/respiratory disability related to service?  In making this determination, the examiner should comment on the Veteran's February 2017 Board hearing testimony regarding exposure to diesel fumes during service.

Detailed reasons for all opinions should be provided.

3. After completing directive (1), the AOJ should arrange for a VA evaluation by a qualified medical professional to ascertain the etiology of the Veteran's right hip, knee, and foot disability, to include nerve problems.  The examiner should identify all right hip, knee, and foot disabilities.  Based on the record, the examiner should provide a response to the following for each of the identified disabilities:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right hip, knee, and/or foot disability, to include nerve problems, is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right hip, knee, and/or foot disability, to include nerve problems, is proximately due to his service-connected degenerative arthrosis of the lumbar spine?

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's right hip, knee, and/or foot disability, to include nerve problems, has been aggravated by his service-connected degenerative arthrosis of the lumbar spine?  Aggravation is an increase in severity beyond the natural progress of the disorder.

Detailed reasons for all opinions should be provided.  The examiner is asked to specifically comment on the Veteran's February 2017 testimony regarding falls related to nerve problems from his back disability.

3. The AOJ should then review the obtained VA examination reports to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claims on appeal, including the inextricably intertwined issues of entitlement to service connection for an acquired psychiatric disorder and for TDIU.  If any issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


